NUMBER 13-09-00649-CR
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
                                                                   
                         CORPUS
CHRISTI - EDINBURG
 

 
ORION REMINGTON,                                                                    Appellant,
 
                                                             V.
 
THE STATE OF TEXAS,                                                                 Appellee.
 

 
                     On
appeal from the County Court at Law No. 2
                                       of
Nueces County, Texas.
 

 
                                MEMORANDUM OPINION
 
                     Before Justices Yañez, Garza, and Benavides
                               Memorandum
Opinion Per Curiam
 
Appellant,
Orion Remington, was convicted of assault and sentenced to eighteen months
probation.  On October 28, 2009, appellant filed a pro se notice of appeal.  The
trial court=s certification of the defendant=s right to appeal does not contain the defendant=s signature.  See Tex. R. App. P. 25.2(d).  




On
December 12, 2009, the Clerk of this Court notified the trial court judge and appellant
of the necessity of a signed trial court certification.  The trial court
scheduled a hearing on February 23, 2010, for appellant to appear and sign the
trial court certification but appellant failed to appear.  By letter dated February
25, 2010, the trial court again notified appellant that the certification was
defective and notified appellant that the certification was available for
signature during work hours, or if those hours were not convenient, to contact
the trial court to make other arrangements.  The appellant failed to contact
the trial court to sign the trial court certification.  
On
May 18, 2010, appellant filed a motion to dismiss requesting that the Court
issue an order dismissing the appeal “due to an inability to afford the appeal
process.”  This Court carried the motion to dismiss with the case, and abated
the appeal and remanded the cause to the trial court to make findings and
recommendations concerning:  (1) whether appellant desires to prosecute the
appeal; (2) whether appellant is indigent; (3) whether appellant is entitled to
a free appellate record due to his indigence; (4) whether appellant is entitled
to appointed counsel; and (5) any other orders necessary to ensure the proper
and timely pursuit of appellant=s appeal.  The trial court held a
hearing on June 24, 2010, and appellant failed to appear.  The trial court
found that appellant’s failure to appear demonstrates that he does not desire
to prosecute the appeal.  The court further found that appellant is not
indigent.  
The
Court, having considered the documents on file, the trial court’s findings, and
appellant=s motion to dismiss the appeal, is of
the opinion that the motion should be granted.  See Tex. R. App. P. 42.1(a).  Appellant=s motion to dismiss is granted, and the appeal is hereby
DISMISSED.  Costs will be taxed against appellant. See Tex. R. App. P. 42.1(d) ("Absent
agreement of the parties, the court will tax costs against the
appellant.").  Having dismissed the appeal at appellant=s request, no motion for rehearing will be entertained,
and our mandate will issue forthwith.
 
PER CURIAM
 
Do not publish.  
Tex. R. App.
P. 47.2(b).  
Delivered and filed the
4th day of November, 2010.